Citation Nr: 1046121	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1966 to July 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2008 rating decision of 
the Oakland, California VARO.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran's claim seeks service connection for PTSD, and that 
is the specific claim adjudicated by the RO and developed for 
appellate review.  However, in an interim precedent decision 
(Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of 
Appeals for Veterans Claims held that the scope of a mental 
health disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that matter(s) of service connection for other psychiatric 
disability(ies) diagnosed is/are part and parcel of a service 
connection for a psychiatric disability claim (and that such 
matter(s) is/are before the Board).  Notably, the Veteran's 
diagnoses by VA examiners have included anxiety and alcohol 
dependence (and substance induced mood disorder to be ruled out).  
The rating decision on appeal addressed only PTSD and whether any 
mental disability is related to herbicide exposure (noting that 
psychiatric disabilities are not on the list of disorders that 
may be service-connected on a presumptive basis as due to 
herbicide exposure, and that there was no mention of psychiatric 
disability in the Veteran's service treatment records.  

Furthermore, while the Veteran did not provide specific 
information sufficient to allow for corroboration of his alleged 
stressor events and did not serve in combat, an interim revision 
in a governing regulation (38 C.F.R. § 3.304(f)) provides that if 
a stressor claimed by a veteran is related to the veteran's fear 
of hostile military activity, and a VA (including contract) 
psychologist or psychiatrist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor (and provided the 
claimed stressor is consistent with the Veteran's service), the 
Veteran's lay testimony alone may establish the occurrence of the 
stressor event.

In the instant case, VA treatment records include assessments of 
PTSD based on the Veteran's accounts of combat-like stressor 
events that have not been corroborated.  His records reflect that 
he served with the 54th and 26th Engineering Battalions in 
Vietnam from September 1968 to July 1969.  His treatment records 
show he has reported being stationed at a listening post, 
"beating the bushes", doing guard duty and walking the 
perimeter, seeing people get shot and blown up, and being 
involved in "plenty of firefights".  Whether such accounts are 
consistent with the circumstances of his service (i.e., are 
credible) must be resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for any further 
evidentiary development necessary (e.g., 
ascertain whether his specific units served 
in an area where hostilities were taking 
place during his assignment at the 
locations), then make an adjudicatory 
determination whether any allegation of fear 
of hostile military activity is consistent 
with the circumstances of the Veteran's 
service. 


2.  The RO should then arrange for the 
Veteran to be examined by an appropriate VA 
psychologist or psychiatrist to determine the 
nature and likely etiology of his psychiatric 
disability/disabilities.  The Veteran's 
claims file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Regarding stressor events 
in service, the RO should advise the examiner 
that the Veteran did not serve in combat; 
that he does not have any corroborated 
stressor event in service; and of their 
determination regarding whether any report of 
a fear of hostile military activity is 
consistent with the circumstances of his 
service.  Based on examination of the Veteran 
and review of the record, the examiner should 
provide an opinion responding to the 
following:  

(a)	Please identify (by medical 
diagnosis) each of the Veteran's 
psychiatric disabilities.

(b)	Specifically, does the Veteran have 
PTSD based on the stressor of a fear of 
hostile activity while serving in 
Vietnam?  Please discuss sufficiency of 
stressor and the symptoms that support 
any such diagnosis.

(c)	As to each and every psychiatric 
diagnosis other than PTSD, please 
indicate whether such disability is at 
least as likely as not (a 50% or better 
probability) related to the Veteran's 
military service/documented events 
therein.

The examiner must explain the rationale 
for all opinions offered.  

3.  The RO should then readjudicate the 
matter on appeal, to encompass all 
psychiatric diagnoses shown (in accordance 
with Clemons, and to encompass the revisions 
in 38 C.F.R. § 3.304(f) that came into effect 
July 13, 2010).  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
opportunity to respond.  The case should then 
be returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

